n    houstow
                                        }FFlCIAEi'8C?8l&9ESS     co




                                       PKOVATE USE
                                                                      02 1R        e w@.4w8
P.O. BOX 12308, CAPITOL STATION                                       0006557458     MAR 24 2015
                                                               Q.U.
                                                                      MAILED FROM 2IPCODE 78701
    AUSTIN, TEXAS 78711




                                  RE: WRs82,802s01

                     cw           .DEQUINNCY TYSON
     s>
                f&J*J